Citation Nr: 0336072	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-22 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to an increased (compensable) initial 
evaluation for bilateral hearing loss.

2.  Entitlement to an increased initial evaluation for benign 
prostatic hypertrophy, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from September 
1981 to September 2001.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee that 
granted service connection for bilateral hearing loss and 
benign prostatic hypertrophy (BPH) and assigned a 
noncompensable evaluation for each disability.  While the 
case was in appellate status, by a May 2003 rating decision, 
the evaluation for the appellant's BPH disability was 
increased from zero percent to 10 percent, effective October 
1, 2001.  However, it is presumed that the appellant was 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter Court) held, in Fenderson v. 
West, 12 Vet. App. 119 (1999), that evidence to be considered 
in the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  The Board has 
therefore listed the issues as ones of an increased initial 
rating on the title page.

In that regard, the Board notes that the two ratings at issue 
in this case have been in effect since the date of the 
appellant's separation from service.  Therefore, the Board 
concludes that, for the entire time period in question, the 
RO has considered the ratings for the hearing loss and BPH to 
be proper.  The issues before the Board then are taken to 
include whether there is any basis for staged ratings at any 
pertinent time, to include whether a current increase is in 
order.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the hearing loss and BPH claims.


2.  The appellant's bilateral hearing loss disability is 
manifested by Level I hearing acuity in the right ear and 
Level II hearing acuity in the left ear.

3.  The appellant's hearing loss disability does not present 
an unusual or exceptional disability picture.

4.  The appellant's BPH is characterized by the need for 
long-term medication use; at least two episodes per night of 
nocturia, difficulty with dribble and slow force of stream, 
severe urgency even with small volumes of urine and 
hesitancy.

5.  The appellant has not been shown to require the wearing 
of absorbent materials.

6.  A daytime voiding interval of between one and two hours 
has not been clinically shown; awakening to void three to 
four times per night has not been clinically shown; and 
urinary retention requiring intermittent or continuous 
catheterization has not been clinically shown.

7.  No urinary tract infections have been clinically shown.

8.  The appellant's BPH disability does not present an 
unusual or exceptional disability picture.


CONCLUSIONS OF LAW

1.  The criteria, both schedular and extraschedular, for a 
compensable evaluation for a bilateral hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1155, 1160, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 4.86, 
Diagnostic Code 6100 (2003).

2.  The criteria, both schedular and extraschedular, for an 
evaluation in excess of 10 percent for BPH have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.115a, 4.115(b), Diagnostic Code 7527 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that the criteria for compensable rating for the 
appellant's bilateral hearing loss have not been met.  The 
Board also finds that the criteria for an evaluation in 
excess of 10 percent for a prostate disability have not been 
met.  

I.  Schedular ratings.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  The evidence of the present levels 
of disability is found in the service medical records; in the 
reports of the VA medical examinations conducted in December 
2001, January 2002, and March 2003, and in various written 
statements submitted by the appellant.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A.  Hearing loss claim.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

Service connection was established for bilateral 
sensorineural hearing loss effective from October 2001, and a 
zero percent evaluation was assigned.  On the VA audiometric 
evaluation conducted in December 2001, pure tone thresholds, 
in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
20
15
20
35
23
Left
20
15
25
30
23






Speech recognition ability was 90 percent in the right ear 
and 88 percent in the left ear.  These findings result in a 
corresponding designation of Level I hearing acuity in the 
right ear and Level II hearing acuity in the left ear.  
Pursuant to these findings, the RO assigned the 
noncompensable disability evaluation that the appellant 
contends is insufficient.  See Diagnostic Code 6100.

The rating criteria provide for rating exceptional patterns 
of hearing impairment under 38 C.F.R. § 4.86.  The 
appellant's test results do not meet the requirements of this 
section, however, as the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more, nor is the puretone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing, including the contentions that he 
has difficulty listening to chest sounds of patients and 
monitoring operating room equipment.  However, the objective 
clinical evidence of record simply does not support an 
evaluation in excess of zero percent for his bilateral 
hearing loss disability.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level II 
for the other.  Under the current regulations, a zero percent 
rating is yielded by the December 2001 VA audiometric 
examination results.  The requirements of 38 C.F.R. § 4.85 
set out the numeric levels of impairment required for each 
disability rating, and those requirements are mandatory.  The 
Board must accordingly find that the preponderance of the 
evidence is against the appellant's claim for a compensable 
initial evaluation for his bilateral hearing loss disability.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).

B.  Prostate claim.

Review of the appellant's service medical records reveals 
that he underwent a retirement examination in June 2001.  He 
reported increased nocturia with hesitancy and decreased 
strength of stream for the previous year.  He also said that 
he was currently taking medication to control his urinary 
symptoms.  On physical examination, a large prostate was 
noted.

The appellant underwent a VA medical examination in January 
2002; he reported taking medication to control his urinary 
symptoms, although it was not as effective as in the past.  
The appellant reported recurrence of his symptoms of 
nocturia, hesitancy and frequency.  He stated that when he 
decreased his alcohol and caffeine intake at night, his 
nocturia was improved.  He denied incontinence and he denied 
recurrent urinary tract infections (UTI).  The appellant 
stated that he had never been hospitalized for problems with 
his urinary tract and that he had never been catheterized.  
Rectal examination revealed a relatively large prostate that 
was smooth and without nodules.  The examiner rendered an 
assessment of BPH that was symptomatic, but much improved 
with alpha-blocker medications.

The appellant underwent another VA medical examination in 
March 2003; he reported taking medication to control his 
urinary symptoms.  He said that he had at least two episodes 
per night of nocturia and reported difficulty with dribble 
and ending his stream.  He also reported having severe 
urgency even with only a small amount of urine.  The 
appellant stated that he did not have a problem with 
hesitancy and that, with medication, he had had an increase 
in the volume of his stream.  He denied incontinence and he 
denied recurrent UTIs.  The appellant stated that he had 
never been hospitalized for problems with his urinary tract 
and that he had never required any kind of catheterization or 
dilation.  Rectal examination revealed a relatively large 
prostate that was smooth and somewhat firm without nodules.  
The examiner rendered an assessment of BPH that was 
symptomatic with some improvement of symptoms with alpha-
blocker medications.

The appellant's BPH has been rated as 10 percent disabling 
under Diagnostic Code 7527, for injuries, infections, 
hypertrophy, and/or postoperative residuals of the prostate 
gland.  38 C.F.R. § 4.115b, Diagnostic Code 7527.  This 
Diagnostic Code in turn makes reference to the criteria for 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  These criteria can be found at 38 C.F.R. 
§ 4.115a.  Voiding dysfunction is to be rated on the basis of 
urine leakage, frequency, or obstructed voiding.  As set out 
at 38 C.F.R. § 4.115a, the criteria for higher ratings for 
voiding dysfunction are as follows:

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent rating.  When the wearing of absorbent materials that 
must be changed 2 to 4 times per day is required, a 40 
percent rating is warranted.  When the wearing of absorbent 
materials that must be changed less than 2 times per day is 
required, a 20 percent rating is warranted.   

Urinary frequency characterized by daytime voiding intervals 
of less than one hour, or; awakening to void five or more 
times per night warrants a 40 percent rating.  Daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night warrants a 20 percent 
rating.   

Obstructed voiding characterized by urinary retention 
requiring intermittent or continuous catheterization warrants 
a 30 percent rating.

Chronic prostate problems may be rated based on the presence 
of UTIs.  With recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management, a 30 percent rating is warranted.  When long-term 
drug therapy, 1-2 hospitalizations per year and/or requiring 
intermittent intensive management are required, a 10 percent 
rating is warranted.  38 C.F.R. § 4.115a.  However, the 
evidence of record reveals that the appellant does not suffer 
from UTIs.

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the appellant's BPH.  The 
medical evidence does not demonstrate the need for drainage 
of the bladder and/or frequent hospitalization, as required 
for the assignment of a 30 percent evaluation.  Likewise, the 
appellant has not required intermittent or continuous 
catheterization; therefore, an increased rating for 
obstructed voiding is not warranted.  Finally, the evidence 
of record does not show urinary frequency characterized by 
daytime voiding intervals of between one to two hours, or 
awakening to void three to four times per night, or urinary 
leakage; said findings are required for the assignment of a 
20 percent evaluation under the criteria for voiding 
dysfunction.  

After reviewing the medical evidence, the Board finds that 
the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the appellant's service-
connected BPH.  Inasmuch as the appellant's 10 percent 
evaluation reflects the highest degree of impairment shown 
since the date of the grant of service connection for this 
disability, there is no basis for a staged rating in the 
present case.  As a preponderance of the evidence is against 
the award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

II.  Extraschedular evaluations.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The Board finds that an extraschedular evaluation is not 
warranted for the appellant's service-connected hearing loss 
disability or BPH disability at issue in this case because 
the evidence does not show that either of these two 
disabilities presents an unusual or exceptional disability 
picture.  38 C.F.R. § 3.321(b)(1).  

It is undisputed that the appellant's symptoms associated 
with these two disabilities have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

Significantly, neither of these two disabilities has required 
any post-service period of hospitalization and neither of the 
two disabilities has, in and of itself, markedly interfered 
with employment.  The veteran has argued that the both the 
degree of his hearing loss and the frequency of his urination 
affect his work.  He has not presented corroborating 
evidence, however, to support his statements concerning the 
effect that these problems have on his ability to work.  The 
record does not contain credible, competent evidence 
indicating a greater degree of functional loss attributable 
to either of these two disabilities than that commensurate 
with the respective assigned rating.  The evidence does not 
support a conclusion that either of these two service-
connected disabilities interferes markedly with employment in 
a way not contemplated by the schedular rating.  Therefore, 
the regular schedular standards, with the respective 
evaluations currently assigned, adequately compensate the 
appellant for any adverse industrial impact caused by his 
hearing loss and BPH disabilities.  Accordingly, the Board 
finds that the regular schedular standards applied in the 
current case adequately describe and provide for the 
appellant's disability level for these two disabilities, and 
that the grant of an extraschedular evaluation for either one 
of them is not warranted.

III.  Veterans Claims Assistance Act of 2000.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussion in the 
October 2002 Statement of the Case (SOC) and the May 2003 
Supplemental Statement of the Case.  The RO also sent the 
appellant a letter in May 2003 in which he was informed what 
the evidence had to show to establish entitlement and what 
evidence VA still needed.  Therefore, VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant's service medical 
records have been associated with the claims file.  The 
appellant was informed about the regulations implementing the 
VCAA in the Statement of the Case sent by the RO in October 
2002.  He was provided additional notice in a letter sent by 
the RO in May 2003.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant stated in his April 2002 Notice of Disagreement 
(NOD) that relevant post-service medical records were 
unobtainable because his medical care was informal and 
undocumented.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the VCAA regulations in October 2002.  
Therefore, there is no indication that additional relevant 
medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claims at issue in the 
instant case have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the VCAA legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, the appellant has not 
asserted that this case requires further development or 
action under VCAA or the implementing regulations.


ORDER

A compensable initial evaluation for the bilateral hearing 
loss disability is denied.

An initial evaluation in excess of 10 percent for the BPH 
disability is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



